—Appeal from an order of Supreme Court, Onondaga County (Paris, J.), entered October 29, 2001, which, inter alia, equitably distributed the parties’ marital property.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by valuing the Charles Schwab account at the time of trial in the amount of $267,635.66 and awarding defendant a distributive award of 50% of the balance after deducting plaintiffs separate property of $150,000, or $58,817.83, and by vacating the award of counsel fees and as modified the order is affirmed without costs.
Same memorandum as in Filkins v Filkins ([appeal No. 3] 303 AD2d 934 [2003]). Present — Pigott, Jr., P.J., Green, Scudder, Kehoe and Lawton, JJ.